The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner wants to thank applicant for providing the Lalaine Cordovez Thesis.  With respect to the thesis being prior art examiner makes the following findings.  
In a document titled "Repository Practices - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/what), it is clear materials deposited in the KEEP Digital Repository should be among other things in the public domain, have documented permission granted by the copyright holder or be allowed by a specific copyright exception, such as U.S. Copyright Act Sections 107 or 108 and be intended for permanent public access.  It is also clear that metadata is in the public domain; is not protected by copyright; is exposed to the World Wide Web and to services and agents including (but not limited to) search engines, web crawlers, repository API clients, the ASU Library catalog and OAI-PMH harvesters and is openly accessible, including when materials are temporarily restricted.  Finally, it is clear that The ASU KEEP Digital Repository is intended to provide open access to the digital materials of the University community, whenever possible.  Access levels are: 1) all users can access the materials or 2) only users with an active ASURITE ID can access the materials. This last access designation is typically reserved for a limited number of materials that are governed by copyright restriction or donor agreements.
In a document titled "Copyright - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/rights) it is clear that the ASU KEEP Digital Repository offers two alternative reuse designations when Creative Commons licenses are not applicable: 1) Public domain and 2) All Rights Reserved.  The "All Rights Reserved" designation/statement indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The designation/statement has no legal effect in any jurisdiction, but the ASU Digital Repository provides this option to clearly identify materials that should not be reused or redistributed without the express consent of the copyright holder.  It is important to note that some use of materials with this designation may fall under Fair Use.  
In a document titled "Home - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/home) it is clear that anyone is welcome to search the repository to discover publicly available content.  Also clear is 
Looking at the document titled "Application of TMPP Labeling and Ammonia Gas Cleavage in MALDI-MS Analysis of Resin-bound Peptides" (downloaded from https://repository.asu.edu/items/23382, The Cordovez reference made of record on page 6, line V of PTO-892, mailed on 10-27-20) it is clear that this is the publically available metadata for the Cordovez thesis.  It is also clear that the reuse permission designation is "All Rights Reserved", the downloads are restricted to those capable of signing/logging in to the ASU system and that the thesis/document has been downloaded seven times.  What is not clear is who actually has access to the Thesis and the persons and/or purposes for those downloads.  Is the access limited to only a few individuals, all ASU students, faculty and alumni able to sign into the ASU system or to a larger group of individuals?  As part of the question of who has access to the Thesis, it is not clear, if someone outside of ASU that read the publically available metadata could request and receive a copy from the library consistent with the Fair Use aspects of copyrighted material.  In other words, examiner is unable to answer the question of if access is restricted to the point that it was not publically available.  It is noted that Applicant has not provided any copy of an agreement that would indicate that the Thesis would not be provided to someone from the public based on a request due to knowledge of the publically available metadata.  Finally, from the title and abstract in the publically available metadata it is clear that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmental friendly, sequences at a faster rate, and was more cost-effective.  So, as a minimum, this is what was in the public domain in a time frame that constitutes prior art.  
MPEP 2128 deals with electronic publications as prior art and the level of public access required.  More specifically MPEM 2128.01(I) is directed to a thesis placed in a university library or an online database.  This section clearly teaches that such a thesis may be prior art if sufficiently available to the public.  Even if access to the library is restricted, a reference will constitute a "printed publication" as long as a presumption is raised that the portion of the public concerned with the art would know of the invention. In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978).  In determining whether a document in an online database is a printed publication, public accessibility is key.  See MPEP § 2128, subsection I.  In Voter Verified, Inc. v. Premier 
In the instant case, a search using a generally available search engine would have been able to find the Cordovez Thesis as the metadata, including title and abstract, was publically available and searchable.  There is nothing of record to show that the Thesis would not have been made available to a person outside of the ASU community upon request.  Additionally, the copy of the Thesis received by examiner did not come with any indication that it was copyrighted or that distribution of the Thesis was restricted to the ASU community.  Rather, the "All Rights Reserved" designation/statement in the publically available metadata only indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The designation/statement has no legal effect in any jurisdiction, but the ASU Digital Repository provides this option to clearly identify materials that should not be reused or redistributed without the express consent of the copyright holder.  In other words, currently there is not 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-7, 9-13 and 17-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a length of time for the treating step such as found in the limitation of claim 16 time, does not reasonably provide enablement for any length of time for the treating step.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Most of the data shown in the figures and described in the instant disclosure uses ammonia at a pressure of 100 psi and a treatment time of 1 hour.  However, the instant claims have excluded that possibility, so that examiner looked at the embodiments disclosed at 
Claims 19-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the subparagraph defining the container in claim 19 appears to be incomplete and/or missing one or more elements.  In the amendment submitted September 16, 2021, “and” 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cordovez in view of Venkatesh (US 2011/0192559, previously cited and newly applied), Martinez-Ceron and Greving (US 2010/0056392).  Cordovez teaches that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmental friendly, sequences at a faster rate, and was more cost-effective (see title and abstract).  The abstract on page 2 teaches that the cleavage by ammonia gas occurred at 100 psi (see the parentheses on that page).  The “FMOC General Scheme 2” on page 11 teaches that ammonia gas cleavage occurred overnight.  Step 8 of this scheme would require system that includes a container for derivatizing the peptide containing N peptide bonds, the container comprising the peptide coupled to a solid surface and a positive charge-bearing group capable of attaching to an N-terminus of the peptide.  Step 13 of validate and optimize the given approach in order to find a better way of determining the sequence of the peptides.  This goal was met through two viable approaches: 1) labeling peptides on resin with TMPP (a big molecular moiety with a fixed positive charge) in order to increase the sensitivity of MALDI-MS analysis of peptides; and 2) using ammonia vapor to cleave the peptides from resin supports for MALDI-MS analysis.  Cordovez does not teach a structure to provide ammonia gas to the container at the treatment pressure to cleave peptides in the process of that it is capable of providing ammonia gas at the claimed range of pressures.  
In the patent publication Venkatesh teaches a method for treating biomass with gaseous ammonia to prepare the biomass into ethanol.  Relative to the treatment process, paragraph [0023] teaches that the gaseous ammonia may be delivered to the reaction vessel at a pressure from about 100 psi to about 1000 psi, from about 200 psi to about 650 psi, or from about 100 psi to about 200 psi.  Paragraph [0061] teaches that the pressure is preferably between 100 psi and 300 psi (6.9 to 20.7 atm); however, pressures between 4 and 50 atm can be used.  Paragraph [0064] teaches that in the process, hot ammonia gas (gaseous ammonia) is used to pretreat biomass in a reaction vessel, such as a reactor, or other vessel that is capable of containing the biomass under pressure.  For example, the contents of the reactor may be maintained at pressures ranging from about 0 psi to about 1000 psi, from about 200 psi to about 500 psi, or from about 100 psi to about 200 psi.  The hot ammonia gas is delivered to the biomass under pressure.  For example, the gaseous ammonia is delivered to the reaction vessel at pressures ranging from about 0 psi to about 1000 psi, from about 200 psi to about 500 psi, or from about 100 psi to about 200 psi.  During this process, the biomass is uniformly pretreated by the ammonia (i.e., the majority of the biomass receives about the same pretreatment) and requires short pretreatment time (e.g. from about 1 to about 120 min, or from about 1 to about 20 minutes).  This short pretreatment time also helps reduce formation of potentially inhibitory degradation products that might negatively influence downstream biological processing.  In some embodiments, longer pretreatment times can be used, e.g., from about 2 to about 36 hours, or from about 2 to about 12 
In the paper Martinez-Ceron teaches sample preparation for sequencing hits from one-bead–one-peptide combinatorial libraries by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry.  Optimization of bead analysis by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI–TOF–MS) after the screening of one-bead–one-peptide combinatorial libraries was achieved, involving the fine-tuning of the whole process.  Guanidine was replaced by acetonitrile (MeCN)/acetic acid (AcOH)/water (H2O), improving matrix crystallization.  Peptide–bead cleavage with NH4OH was cheaper and safer than, yet as efficient as, NH3/tetrahydrofuran (THF).  Peptide elution in microtubes instead of placing the beads in the sample plate yielded more sample aliquots.  Successive dry layers deposit sample preparation was better than the dried droplet method.  Among the matrices analyzed, a-cyano-4-hydroxycinnamic acid resulted in the best peptide ion yield.  Cluster formation was minimized by the addition of additives to the matrix.  Page 2 of the supplementary material describes the synthesis of five peptides on the HMBA-ChemMatrixTM resin beads.  The peptide cleavage description is found on page 4 of the supplemental material.  The sample preparation for and MALDI analysis of the beads is described on pages 5-6 of the supplementary material.  
In the patent publication Greving teaches methods for direct characterization of microdomains and/or three-dimensional microstructure arrays bearing high densities of reactive sites using Matrix Assisted Laser Desorption Ionization Time of Flight Mass Spectrometry (MALDI-MS) and other analytical techniques.  The high site density of the arrays can provide sufficient sample of each array element and/or materials bound to each element to obtain directly using common analytical techniques such as MALDI-MS.  Spatially directed synthesis of heteropolymers is done through the use of photolabile, electrically labile, and chemically labile protecting group(s).  The background section teaches that microarrays are commonly used in the analysis of an analyte, or a mixture of analytes, for the purposes of identification and quantification, as well as to characterize physical and chemical properties.  For example, microarrays are often used to determine the presence of a specific compound or, in the case of DNA arrays, a microarray can be used to identify the presence or amount of specific gene transcripts or other specific nucleic acid sequences.  Microarrays are typically fabricated on a l of (1:1:1) solution of TFA, acetonitrile, and nanopure water for <30 minutes and then allowed to dry.  These are individually spotted with ~1 l of a saturated solution of alpha-cyano-4-hydroxycinnamic acid dissolved in 50% acetonitrile, 0.1% TFA, and nanopure water.  Samples are dried and loaded into the MALDI-MS with a custom sample holder.  Here the product (TMPP-GGFL-amide) is found to be the very prevalent ion 964.377 Da (964.410 Da predicted) seen in the photopatterned microstructures and not in the control microstructures (see figure 2).  Example 3 describes an In 
If the system used by Cordovez was not inherently capable of providing and maintaining the pressure in the container at other pressures beside the disclosed 100 psi, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a system such as described by Venkatesh that is capable of providing and maintaining ammonia at pressures from 0 psi to 1000 psi because as shown by Venkatesh the treatment of biomass containing proteins would have been expected to produce acceptable results over a range of pressures and times (see Venkatesh paragraph [0077]) and the Venkatesh system would have been expected to allow those of skill in the art to increase its utility due to that capability and the teaching by Cordovez that further studies on the ability of the ammonia gas to successfully cleave the peptide would be conducted/needed since the experiments of Cordovez were intended to validate and optimize the process.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use different support surfaces to perform the method of Cordovez on peptides attached to a surface such as taught by Martinez-Ceron or Greving because of the ability to cleave peptides with base labile linking groups as shown by Martinez-Ceron and Greving and the desire to sequence these peptides as shown by Martinez-Ceron and Greving.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cordovez in view of Venkatesh, Martinez-Ceron and Greving as applied to claim 21 above, and further in view of Cydzik.  Cordovez does not teach that the positive charge-bearing group is trialkylammonium acetyl (TAA).  
In the paper Cydzik teaches derivatization of peptides as quaternary ammonium salts for sensitive detection by ESI‐MS.  A series of model peptides in the form of quaternary ammonium salts at the N‐terminus was efficiently prepared by the solid‐phase synthesis.  Tandem mass spectrometric analysis of the peptide quaternary ammonium derivatives was shown to provide sequence confirmation and enhanced detection. We designed the 2‐(1,4‐diazabicyclo[2.2.2] octylammonium)acetyl quaternary ammonium group which does not suffer from neutral losses during MS/MS experiments.  The presented quaternization of 1,4‐diazabicyclo[2.2.2]octane (DABCO) by iodoacetylated peptides is relatively easy and compatible with standard solid‐phase peptide synthesis.  This methodology offers a novel sensitive approach to analyze peptides and other compounds.  The second to fourth paragraphs of the introduction on page 445 teaches that analytes are typically detectable by the ESI‐MS only if they are ionic in solution.  One of the known methods to increase ionization efficiency of peptides is their derivatization to form fixed charge ionic species.   The usefulness of such a fixed charge group depends on its stability in solution and during MS analysis.  Moreover, the introduced group should allow the unambiguous peptide sequencing using current fragmentation techniques.  There are several derivatization strategies for peptides, employing quaternary ammonium, sulphonium, and phosphonium salt formation.  Up to that time, the peptide conjugates containing fixed charge salts were usually synthesized in solution; this derivatization method was scarcely explored on the solid support.  Solid‐phase synthesis is the most common method of synthesis of peptides as well as many other biopolymers.  The solid‐phase synthesis technique is a method of choice in preparation of one‐bead‐one‐compound (OBOC) libraries of peptides including those prepared by the split‐and‐mix method.  Because of the limited amount of substance on a single bead, the analysis of peptide beads requires very sensitive analytical methods.  It may be concluded that a solid‐phase derivatization procedure enhancing ionization efficiency might be useful in the combinatorial chemistry.  Page 446 describes the solid phase peptide synthesis and the quaternary ammonium salts (QAS) formation for trialkyl ammonium salts 2‐(triethylammonium)acetyl (Teaa), 2‐(tripropylammonium)acetyl (Tpaa) and 2‐(tributylammonium)acetyl (Tbaa), and another 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a trialkylammonium acetyl positive charge bearing group such as taught by Cydzik on the peptides of Cordovez because of their known use as a charge bearing group added to peptides in a manner similar to phosphonium charge bearing groups for enhancing the mass spectrometric signal as taught by Cydzik and their ability to be used on beads to identify the peptide as taught by Cydzik.  
The indication of allowable subject matter has been withdrawn by examiner due to the above noted problems created by the changes to the claims.
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.  In response to the claim changes, the anticipation rejections have been withdrawn, new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(b) have been applied against respective claims and the obviousness rejections of claims 19-21 based on the Cordovez thesis have been modified to account for the claim changes.  The arguments with respect to the withdrawn and new rejections are moot.  
With respect to the indication of allowable subject matter, as noted above it has been withdrawn.  Furthermore, it was only made with respect to method claims.  Thus applicant was wrong in assuming that such an amendment would have also brought the system claims into condition for allowance.  Additionally the Venkatesh reference that replace the previously applied Brown reference in the obviousness rejection applied against these claims clearly teaches a system capable of applying pressures at the pressure taught by Cordovez which is also capable of applying and maintaining ammonia pressures over the complete range of pressures currently being claimed.  Thus it the Cordovez system did not inherently have that capability (there is little description of the actual system used by Cordovez), it would have been considered obvious to modify Cordovez to include such a system since Cordovez teaches/points to further experiments and Venkatesh clearly shows that reactions involving ammonia gas treatment of biomass can be 
Examiner also notes that there was an objection to the drawings in the previous rejection which was not addressed.  Because overcoming it will involve changes that potentially could introduce new matter into the instant application, this application will never be allowed unless applicant is able to overcome the rejection by submitting acceptable drawings that overcome the objection or by cancelling the system claims due to the fact that the objection is a result of applicant failing to show the claimed structure of and structural relationships in the system claims.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to systems which either use of ammonia at elevated pressures to treat/cleave different materials or are capable of using a variety of gases, including ammonia, to treat materials under a controlled pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797